Citation Nr: 1745338	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-35 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for unspecified depressive disorder, to include the propriety of the reduction in rating from 100 percent to 50 percent effective September 2, 2015.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

In September 2017, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a September 2017 Statement in Support of Claim, the Veteran submitted correspondence indicating that he wished to withdraw his current appeal.  Based on the foregoing, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


